Citation Nr: 1131826	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-34 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to an initial rating in excess of 30 percent prior to December 5, 2003, for a gynecological disorder, with irregular menstrual cycle, diagnosed as bilateral polycystic ovaries with menorrhea.  

3.  Entitlement to a rating in excess of 10 percent beginning December 5, 2003, for a gynecological disorder, with irregular menstrual cycle, diagnosed as bilateral polycystic ovaries with menorrhea.  

4.  Entitlement to a compensable rating beginning January 14, 2005, for a gynecological disorder, with irregular menstrual cycle, diagnosed as bilateral polycystic ovaries with menorrhea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to August 1989, from December 1990 to May 1991, and from August 1, 1997, to August 17, 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of entitlement to nonservice-connected pension benefits has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  



REMAND

A rating decision in May 2003 denied service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal of that determination.  In November 2008, a rating decision denied service connection for depression on the basis of direct service incurrence or aggravation.  

A VA compensation examiner in September 2010 stated that the Veteran did not currently meet the diagnostic criteria for PTSD; depression, not otherwise specified, was diagnosed.  The Board acknowledges that the record reflects diagnoses of differing psychiatric disorders, including PTSD and depression.  Therefore, the Board has recharacterized the issue on appeal as set forth above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

However, the September 2010 examiner noted the Veteran's report that her symptoms became problematic with her infertility and other gynecological issues.  The Veteran's statements, therefore, also raise the issue of her entitlement to service connection for a psychiatric disorder as secondary to her service-connected gynecological disability.  That issue has not been specifically addressed either by the RO or by an examiner.  Therefore, she must be afforded an examination to obtain a medical opinion in that regard.  

Staged ratings have been assigned for the Veteran's gynecological disability, beginning in September 1997.  In conjunction with her appeal, the Veteran was afforded VA gynecological compensation examinations in February 1998 and February 2003.  The Veteran testified at her Board hearing in June 2011 that she believed the service-connected gynecological disability had been improperly rated, particularly since her daughter was born in 2006.  Therefore, as it has been over eight years since the Veteran's last VA compensation examination, she must be scheduled for an examination to assess the current status of the service-connected gynecological disability and to obtain an opinion regarding the effects of this disorder through the years. 

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated her for psychiatric or gynecological problems since her separation from service.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any psychiatric disorder found.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All pertinent symptomatology and clinical findings must be reported in detail.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of reports of prior 

examiners in January 2007, June 2010, and July 2010, as well as the Veteran's statements, the examiner must state whether the Veteran currently has a psychiatric disorder.  If a psychiatric disorder is diagnosed, the examiner must state whether the disorder is related to service.  If such a disorder is found not to be related to service, the examiner must state whether the disorder was caused or aggravated by the Veteran's service-connected gynecological disability.  If PTSD is diagnosed, the examiner must indicate the stressor(s) that caused the disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The Veteran must then also be afforded the appropriate VA examination to determine the nature and extent of her service-connected gynecological disability.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All pertinent symptomatology and clinical findings must be reported in detail.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an assessment as to whether the Veteran's gynecological symptoms have required continuous treatment throughout the appeal period, noting any periods when the symptoms did not require such treatment.  The examiner must also indicate whether the Veteran's 

symptoms were controlled by any treatment that was instituted.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

4.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for service connection for a psychiatric disorder and for increased ratings for her service-connected gynecological disability must be readjudicated.  If any claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



